                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JUSTO E. ROQUE, JR.                                                CIVIL ACTION


 VERSUS                                                             NO. 19-9385


 DOUGLAS CROSS                                                      SECTION: “G”(3)


                                            ORDER

        The Court, having considered the Complaint, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

        IT IS ORDERED that the Complaint filed by Justo E. Roque, Jr. against Defendant,

Douglas Cross, D.D.S., is DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction.

                                     12th day of June, 2019.
        NEW ORLEANS, LOUISIANA, this _____




                                                    _________________________________
                                                    NANNETTE JOLIVETTE BROWN
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT
